Title: To Thomas Jefferson from Thomas Ringgold, 4 June 1806
From: Ringgold, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir/
                            
                            Hagars Town June 4th. 1806
                        
                        It is with the greatest Heartfealt Pleasure that I take up my pen to Address these Few Lines to you and to
                            Congratulate you upon the Glorious Victory you have obtain’d by your Firm manley & upright Conduct over your Enemies
                            During the Last Session of Congress I Inclose you a Hand Bill wrote by me, in anser to a Piece of Mr Bejamen Galloways on the subject of calling Repulican Committes It is much
                            Admired Here & I hope you will approve of It. I cannot Describe to you the Pleasure it gave me to hear by Mr Barrey the
                            Honour you have Done me in Paying Such attention to the Cock and Hen I gave you and as you are so fond of fine Fowls I
                            have Procured you two Ellegant Swans which I will Send to your Butler or aney other Person you Shall Derect to take them
                            on in the Federal Citty. Mr Maurerey having Declined for Congress I have offered to Serve in his Place & have no Doubt
                            of Being Elected. If you Should not Intend to the City before the Next Session of Congress I would thank you to Rite me
                            so to Baltimore Town & I will take my Carriage & Bring my Wife to Spend a Few Day at Monticello & I then can Bring
                            the Swans. My Brother Sam Sets of in a Ten Days for New Yorke on a Visit to Mr Kimble who married Miss Cadwallader. Mr
                            Barrey is Painting a Floor Cloath upon the Plan of that in your Hall for my Brother & will Shortly go and Paint my House
                            in Baltimore County Please to Present my Best Respects to Mr Thos Randolph his Lady and amiable Children. I Long much
                            to Bring my Lady acquainted with your amiable Son & Law & Daughter. Please to tell Mr Thos Randolph that his Speech
                            answer to Little Johney has Gaind him Great Credet in this Part of the Countrey. With Best Respects to all Friends, I
                            Remain Dear Sir your affectionate Friend
                        
                            Thos. Ringgold
                            
                        
                    